MEMORANDUM **
Didier Fuentes-Berdejo seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying Fuentes-Berdejo’s application for cancellation of removal. We dismiss the petition for review.
*476We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and Fuentes-Berdejo does not raise a color-able due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”). We have considered the claims that the Immigration Judge improperly conducted the hearing and we disagree. We do not consider FuentesBerdejo’s contentions regarding his criminal conviction, because his failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.